Exhibit 10.1
TRANSPHORM, INC.
2020 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
NOTICE OF RESTRICTED STOCK UNIT GRANT
Unless otherwise defined herein, the terms defined in the Transphorm, Inc.
2020 Equity Incentive Plan (the “Plan”) will have the same defined meanings in
this Restricted Stock Unit Agreement which includes the Notice of Restricted
Stock Unit Grant (the “Notice of Grant”), the Terms and Conditions of Restricted
Stock Unit Grant, attached hereto as Exhibit A, and all other exhibits,
appendices, and addenda attached hereto (the “Award Agreement”).
Participant Name:    
Address:    
The undersigned Participant has been granted the right to receive an Award of
Restricted Stock Units, subject to the terms and conditions of the Plan and this
Award Agreement, as follows:
Grant Number:                ______________________________
Date of Grant:                    ______________________________
Vesting Commencement Date:        ______________________________
Total Number of Shares Subject to
Restricted Stock Units:            ______________________________
Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will be scheduled to vest in accordance with the
following schedule:
[Insert Vesting Schedule.]
In the event of cessation of Participant’s status as a Service Provider for any
or no reason before Participant vests in the Restricted Stock Units, the
Restricted Stock Units and Participant’s right to acquire any Shares hereunder
will terminate immediately, unless specifically provided otherwise in this Award
Agreement or other written agreement between Participant and the Company or any
of its Subsidiaries or Parents, as applicable.
By Participant’s signature and the signature of the representative of
Transphorm, Inc. (the “Company”) below, Participant and the Company agree that
this Award of Restricted Stock Units is granted under and governed by the terms
and conditions of the Plan and this Award Agreement, including the Terms and
Conditions of Restricted Stock Unit Grant, attached hereto



--------------------------------------------------------------------------------



as Exhibit A, and all other exhibits, appendices, and addenda attached hereto,
all of which are made a part of this document. Participant acknowledges receipt
of a copy of the Plan. Participant has reviewed the Plan and this Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement, and fully understands all
provisions of the Plan and this Award Agreement. Participant hereby agrees to
accept as binding, conclusive, and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan or this Award Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.


PARTICIPANT        TRANSPHORM, INC.


                    
Signature        Signature
                    
Print Name        Print Name
                    
            Title
Address:






- 2 -


--------------------------------------------------------------------------------



EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
a.Grant of Restricted Stock Units. The Company hereby grants to the individual
(“Participant”) named in the Notice of Restricted Stock Unit Grant of this Award
Agreement (the “Notice of Grant”) under the Plan an Award of Restricted Stock
Units, and subject to the terms and conditions of this Award Agreement and the
Plan, which is incorporated herein by reference. Subject to Section 19(c) of the
Plan, in the event of a conflict between the terms and conditions of the Plan
and this Award Agreement, the terms and conditions of the Plan will prevail.
b.Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3 or 4, Participant
will have no right to payment of any such Restricted Stock Units. Prior to
actual payment of any vested Restricted Stock Units, such Restricted Stock Unit
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.
c.Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant, subject
to Participant continuing to be a Service Provider through each applicable
vesting date.
d.Payment after Vesting.
i.General Rule. Subject to Section 8, any Restricted Stock Units that vest will
be paid to Participant (or in the event of Participant’s death, to his or her
properly designated beneficiary or estate) in whole Shares. Subject to the
provisions of Section 4(b), such vested Restricted Stock Units will be paid in
whole Shares as soon as practicable after vesting, but in each such case within
sixty (60) days following the vesting date. In no event will Participant be
permitted, directly or indirectly, to specify the taxable year of payment of any
Restricted Stock Units payable under this Award Agreement.
ii.Acceleration.
1.Discretionary Acceleration. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator. If Participant is a
U.S. taxpayer, the payment of Shares vesting pursuant to this Section 4(b) will
in all cases be paid at a time or in a manner that is exempt from, or complies
with, Section 409A. The prior sentence may be superseded in a future agreement
or amendment to this Award Agreement only by direct and specific reference to
such sentence.
2.Notwithstanding anything in the Plan or this Award Agreement or any other
agreement (whether entered into before, on or after the Date of Grant), if the
vesting of the



--------------------------------------------------------------------------------



balance, or some lesser portion of the balance, of the Restricted Stock Units is
accelerated in connection with the cessation of Participant’s status as a
Service Provider (provided that such termination is a “separation from service”
within the meaning of Section 409A, as determined by the Administrator), other
than due to Participant’s death, and if (x) Participant is a U.S. taxpayer and a
“specified employee” within the meaning of Section 409A at the time of such
termination as a Service Provider and (y) the payment of such accelerated
Restricted Stock Units will result in the imposition of additional tax under
Section 409A if paid to Participant on or within the six (6) month period
following the cessation of Participant’s status as a Service Provider, then the
payment of such accelerated Restricted Stock Units will not be made until the
date six (6) months and one (1) day following the date of cessation of
Participant’s status as a Service Provider, unless Participant dies following
his or her termination as a Service Provider, in which case, the Restricted
Stock Units will be paid in Shares to Participant’s estate as soon as
practicable following his or her death.
iii.Section 409A. It is the intent of this Award Agreement that it and all
payments and benefits to U.S. taxpayers hereunder be exempt from, or comply
with, the requirements of Section 409A so that none of the Restricted Stock
Units provided under this Award Agreement or Shares issuable thereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to be so exempt or so comply. Each payment payable
under this Award Agreement is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2). However, in no event
will the Company or any of its Parent or Subsidiaries have any liability or
obligation to reimburse, indemnify, or hold harmless Participant for any taxes,
penalties, and interest that may be imposed, or other costs that may be
incurred, as a result of Section 409A.
e.Forfeiture Upon Termination as a Service Provider. Unless specifically
provided otherwise in this Award Agreement or other written agreement between
Participant and the Company or any of its Subsidiaries or Parents, as
applicable, if Participant ceases to be a Service Provider for any or no reason,
the then-unvested Restricted Stock Units awarded by this Award Agreement will
thereupon be forfeited at no cost to the Company and Participant will have no
further rights thereunder.
f.Tax Consequences. Participant has reviewed with his or her own tax advisors
the U.S. federal, state, local, and non-U.S. tax consequences of this investment
and the transactions contemplated by this Award Agreement. With respect to such
matters, Participant relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral.
Participant understands that Participant (and not the Company) will be solely
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Award Agreement.
g.Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
-2-

--------------------------------------------------------------------------------



h.Tax Obligations
i.Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer (the
“Employer”) or any Parent or Subsidiary to which Participant is providing
services (together, the “Service Recipients”), the ultimate liability for any
tax and/or social insurance liability obligations and requirements in connection
with the Restricted Stock Units, including, without limitation, (i) all federal,
state, and local taxes (including Participant’s Federal Insurance Contributions
Act (FICA) obligations) that are required to be withheld by any Service
Recipient or other payment of tax-related items related to Participant’s
participation in the Plan and legally applicable to Participant; (ii)
Participant’s and, to the extent required by any Service Recipient, the Service
Recipient’s fringe benefit tax liability, if any, associated with the grant,
vesting, or settlement of the Restricted Stock Units or sale of Shares; and
(iii) any other Service Recipient taxes the responsibility for which Participant
has, or has agreed to bear, with respect to the Restricted Stock Units (or
settlement thereof or issuance of Shares thereunder) (collectively, the “Tax
Obligations”), is and remains Participant’s sole responsibility and may exceed
the amount actually withheld by the applicable Service Recipient(s). Participant
further acknowledges that no Service Recipient (A) makes any representations or
undertakings regarding the treatment of any Tax Obligations in connection with
any aspect of the Restricted Stock Units, including, but not limited to, the
grant, vesting or settlement of the Restricted Stock Units, the subsequent sale
of Shares acquired pursuant to such settlement and the receipt of any dividends
or other distributions, and (B) makes any commitment to and is under any
obligation to structure the terms of the grant or any aspect of the Restricted
Stock Units to reduce or eliminate Participant’s liability for Tax Obligations
or achieve any particular tax result. Further, if Participant is subject to Tax
Obligations in more than one jurisdiction between the Date of Grant and the date
of any relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the applicable Service Recipient(s) (or former employer, as
applicable) may be required to withhold or account for Tax Obligations in more
than one jurisdiction. If Participant fails to make satisfactory arrangements
for the payment of any required Tax Obligations hereunder at the time of the
applicable taxable event, Participant acknowledges and agrees that the Company
may refuse to issue or deliver the Shares.
ii.Tax Withholding and Default Method of Tax Withholding. When Shares are issued
as payment for vested Restricted Stock Units, Participant generally will
recognize immediate U.S. taxable income if Participant is a U.S. taxpayer. If
Participant is a non-U.S. taxpayer, Participant will be subject to applicable
taxes in his or her jurisdiction. The minimum amount of Tax Obligations which
the Company determines must be withheld with respect to this Award (“Tax
Withholding Obligation”) will be satisfied by Shares being sold on Participant’s
behalf at the prevailing market price pursuant to such procedures as the
Administrator may specify from time to time, including through a broker-assisted
arrangement (it being understood that the Shares to be sold must have vested
pursuant to the terms of this Award Agreement and the Plan). The proceeds from
the sale will be used to satisfy Participant’s Tax Withholding Obligation
arising with respect to this Award. In addition to Shares sold to satisfy the
Tax Withholding Obligation, additional Shares will be sold to satisfy any
associated broker or other fees. Only whole Shares will be sold to satisfy any
Tax Withholding Obligation. Any proceeds from the sale of Shares in excess of
the Tax Withholding Obligation and any associated broker or other fees will be
paid to Participant in accordance with procedures the Company may specify from
time to time. By accepting this
-3-

--------------------------------------------------------------------------------



Award, Participant expressly consents to the sale of Shares to cover the Tax
Withholding Obligations (and any associated broker or other fees) and agrees and
acknowledges that Participant may not satisfy them by any means other than such
sale of Shares, unless required to do so by the Administrator or pursuant to the
Administrator’s express written consent.
iii.Administrator Discretion. If the Administrator determines that Participant
cannot satisfy Participant’s Tax Withholding Obligation through the default
procedure described in Section 8(b) or the Administrator otherwise determines to
allow Participant to satisfy Participant’s Tax Withholding Obligation by a
method other than through the default procedure set forth in Section 8(b), it
may permit or require Participant to satisfy Participant’s Tax Withholding
Obligation, in whole or in part (without limitation), if permissible by
applicable local law, by (i) paying cash in U.S. dollars; (ii) electing to have
the Company withhold otherwise deliverable Shares having a value equal to the
minimum amount statutorily required to be withheld (or such greater amount as
Participant may elect if permitted by the Administrator, if such greater amount
would not result in adverse financial accounting consequences); (iii) having the
amount of such Tax Withholding Obligation withheld from Participant’s wages or
other cash compensation paid to Participant by the applicable Service
Recipient(s); (iv) delivering to the Company Shares that Participant owns and
that have vested with a fair market value equal to the minimum amount
statutorily required to be withheld (or such greater amount as Participant may
elect if permitted by the Administrator, if such greater amount would not result
in adverse financial accounting consequences); or (v) such other means as the
Administrator deems appropriate.
i.No Representations. Participant has reviewed with his or her own tax advisers
the U.S. federal, state, local and non-U.S. tax consequences of this investment
and the transactions contemplated by this Award Agreement. With respect to such
matters, Participant relies solely on such advisers and not on any statements or
representations of the Company or any of its agents, written or oral.
Participant understands that Participant (and not the Company) will be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Award Agreement.
ii.Company’s Obligation to Deliver Shares. For clarification purposes, in no
event will the Company issue Participant any Shares unless and until
arrangements satisfactory to the Administrator have been made for the payment of
Participant’s Tax Withholding Obligation. If Participant fails to make
satisfactory arrangements for the payment of such Tax Withholding Obligations
hereunder at the time any applicable Restricted Stock Units otherwise are
scheduled to vest pursuant to Sections 3 or 4 or Participant’s Tax Withholding
Obligations otherwise become due, Participant will permanently forfeit such
Restricted Stock Units to which Participant’s Tax Withholding Obligation relates
and any right to receive Shares thereunder and such Restricted Stock Units will
be returned to the Company at no cost to the Company.
i.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a
-4-

--------------------------------------------------------------------------------



brokerage account). After such issuance, recordation, and delivery, Participant
will have all the rights of a stockholder of the Company with respect to voting
such Shares and receipt of dividends and distributions on such Shares.
j.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER, WHICH UNLESS PROVIDED
OTHERWISE UNDER APPLICABLE LAW IS AT THE WILL OF THE APPLICABLE SERVICE
RECIPIENT AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED
STOCK UNIT AWARD OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES
AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER
AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR
IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF ANY SERVICE RECIPIENT TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER, SUBJECT TO APPLICABLE LAW,
WHICH TERMINATION, UNLESS PROVIDED OTHERWISE UNDER APPLICABLE LAW, MAY BE AT ANY
TIME, WITH OR WITHOUT CAUSE.
k.Grant is Not Transferable. Except to the limited extent provided in Section 7,
this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
l.Nature of Grant. In accepting this Award of Restricted Stock Units,
Participant acknowledges, understands and agrees that:
1.the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted in the past;
2.all decisions with respect to future Restricted Stock Units or other grants,
if any, will be at the sole discretion of the Administrator;
3.Participant is voluntarily participating in the Plan;
4.the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not intended to replace any pension rights or compensation;
5.the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income and value of same, are not part of normal or expected
compensation for
-5-

--------------------------------------------------------------------------------



purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement, or welfare benefits or similar payments;
6.the future value of the Shares underlying the Restricted Stock Units is
unknown, indeterminable, and cannot be predicted;
7.for purposes of the Restricted Stock Units, Participant’s status as a Service
Provider will be considered terminated as of the date Participant is no longer
actively providing services to the Company or any Parent or Subsidiary
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is a Service Provider or the terms of Participant’s employment or service
agreement, if any), and unless otherwise expressly provided in this Award
Agreement (including by reference in the Notice of Grant to other arrangements
or contracts) or determined by the Administrator, Participant’s right to vest in
the Restricted Stock Units under the Plan, if any, will terminate as of such
date and will not be extended by any notice period (e.g., Participant’s period
of service would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any, unless Participant is
providing bona fide services during such time); the Administrator will have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of the Restricted Stock Units grant (including
whether Participant may still be considered to be providing services while on a
leave of absence and consistent with local law);
8.unless otherwise provided in the Plan or by the Administrator in its
discretion, the Restricted Stock Units and the benefits evidenced by this Award
Agreement do not create any entitlement to have the Restricted Stock Units or
any such benefits transferred to, or assumed by, another company nor be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares; and
9.the following provisions apply only if Participant is providing services
outside the United States:
i.the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any purpose;
ii.Participant acknowledges and agrees that no Service Recipient will be liable
for any foreign exchange rate fluctuation between Participant’s local currency
and the United States Dollar that may affect the value of the Restricted Stock
Units or of any amounts due to Participant pursuant to the settlement of the
Restricted Stock Units or the subsequent sale of any Shares acquired upon
settlement; and
iii.no claim or entitlement to compensation or damages will arise from
forfeiture of the Restricted Stock Units resulting from the termination of
Participant’s status as a Service Provider (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
-6-

--------------------------------------------------------------------------------



Participant’s employment or service agreement, if any), and in consideration of
the grant of the Restricted Stock Units to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
any Service Recipient, waives his or her ability, if any, to bring any such
claim, and releases each Service Recipient from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant will be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim.
m.No Advice Regarding Grant. The Company is not providing any tax, legal, or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the Shares underlying the Restricted Stock Units. Participant is hereby advised
to consult with his or her own personal tax, legal, and financial advisors
regarding his or her participation in the Plan before taking any action related
to the Plan.
n.Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use, and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Restricted
Stock Unit grant materials by and among, as applicable, the Service Recipients
for the exclusive purpose of implementing, administering, and managing
Participant’s participation in the Plan.
Participant understands that the Company and the Service Recipient may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering, and managing the Plan.
Participant understands that Data may be transferred to a stock plan service
provider, as may be selected by the Company in the future, assisting the Company
with the implementation, administration, and management of the Plan. Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country of operation (e.g., the United
States) may have different data privacy laws and protections than Participant’s
country. Participant understands that if he or she resides outside the United
States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative. Participant authorizes the Company, any stock plan service
provider selected by the Company, and any other possible recipients which may
assist the Company (presently or in the future) with implementing,
administering, and managing the Plan to receive, possess, use, retain, and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering, and managing his or her participation in the Plan.
Participant understands that Data will be held only as long as is necessary to
implement, administer, and manage Participant’s participation in the Plan.
Participant understands if he or she resides outside the United States, he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any
-7-

--------------------------------------------------------------------------------



necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her status as a
Service Provider and career with the Service Recipient will not be adversely
affected. The only adverse consequence of refusing or withdrawing Participant’s
consent is that the Company would not be able to grant Participant Restricted
Stock Units or other equity awards or administer or maintain such awards.
Therefore, Participant understands that refusing or withdrawing his or her
consent may affect Participant’s ability to participate in the Plan. For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.
o.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company at Transphorm, Inc., 75
Castilian Drive, Goleta, CA, 93117, or at such other address as the Company may
hereafter designate in writing.
p.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the Restricted Stock Units awarded
under the Plan or future Restricted Stock Units that may be awarded under the
Plan by electronic means or require Participant to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
q.No Waiver. Either party’s failure to enforce any provision or provisions of
this Award Agreement will not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Award Agreement. The rights granted both
parties herein are cumulative and will not constitute a waiver of either party’s
right to assert all other legal remedies available to it under the
circumstances.
r.Successors and Assigns. The Company may assign any of its rights under this
Award Agreement to single or multiple assignees, and this Award Agreement will
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Award Agreement will be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns. The rights and obligations of Participant under this
Award Agreement may be assigned only with the prior written consent of the
Company.
s.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification, or
rule compliance of the Shares upon any securities exchange or under any state,
federal or non-U.S. law, the tax code, and related regulations or under the
rulings or regulations of the United States Securities and Exchange Commission
or any other governmental regulatory body or the clearance, consent, or approval
of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate) hereunder, such
issuance will not occur unless and until such listing, registration,
qualification, rule
-8-

--------------------------------------------------------------------------------



compliance, clearance, consent, or approval will have been completed, effected,
or obtained free of any conditions not acceptable to the Company. Subject to the
terms of the Award Agreement and the Plan, the Company will not be required to
issue any certificate or certificates for (or make any entry on the books of the
Company or of a duly authorized transfer agent of the Company of) the Shares
hereunder prior to the lapse of such reasonable period of time following the
date of vesting of the Restricted Stock Units as the Administrator may establish
from time to time for reasons of administrative convenience.
t.Language. If Participant has received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
u.Interpretation. The Administrator will have the power to interpret the Plan
and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company, and all other interested persons. Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Award Agreement.
v.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
w.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read, and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended, or terminated by the Administrator at
any time.
x.Modifications to the Award Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection with this
Award of Restricted Stock Units.
y.Governing Law; Venue; Severability. This Award Agreement and the Restricted
Stock Units are governed by the internal substantive laws, but not the choice of
law rules, of California. For purposes of litigating any dispute that arises
under these Restricted Stock Units or this Award Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of
-9-

--------------------------------------------------------------------------------



California, and agree that such litigation will be conducted in the courts of
Santa Barbara County, California, or the United States federal courts for the
Central District of California, and no other courts, where this Award Agreement
is made and/or to be performed. In the event that any provision hereof becomes
or is declared by a court of competent jurisdiction to be illegal,
unenforceable, or void, this Award Agreement will continue in full force and
effect.
z.Entire Agreement. The Plan is incorporated herein by this reference. The Plan
and this Award Agreement (including the appendices and exhibits referenced
herein) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant.
aa.Country Addendum. Notwithstanding any provisions in this Award Agreement, the
Restricted Stock Unit grant will be subject to any special terms and conditions
set forth in an appendix (if any) to this Award Agreement for any country whose
laws are applicable to Participant and this Award of Restricted Stock Units (as
determined by the Administrator in its sole discretion) (the “Country
Addendum”). Moreover, if Participant relocates to one of the countries included
in the Country Addendum (if any), the special terms and conditions for such
country will apply to Participant, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Country Addendum (if any) constitutes a part of this
Award Agreement.
*          *          *




-10-


--------------------------------------------------------------------------------



TRANSPHORM, INC.
2020 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
COUNTRY ADDENDUM


Terms and Conditions
This Country Addendum includes additional terms and conditions that govern the
Award of Restricted Stock Units granted pursuant to the terms and conditions of
the Transphorm, Inc. 2020 Equity Incentive Plan (the “Plan”) and the Restricted
Stock Unit Agreement to which this Country Addendum is attached (the “Restricted
Stock Unit Agreement”) to the extent the individual to whom the Restricted Stock
Units were granted (“Participant”) resides in one of the countries listed below.
Notifications
This Country Addendum also includes information regarding exchange controls and
certain other issues of which Participant should be aware with respect to his or
her participation in the Plan. The information is based on the securities,
exchange control and other laws in effect in the respective countries as of
[______], 2020. Such laws often are complex and change frequently. As a result,
the Company strongly recommends that Participant not rely on the information in
this Country Addendum as the only source of information relating to the
consequences of Participant’s participation in the Plan because the information
may be out of date at the time Participant vest in or receives or sells the
Shares covered by the Restricted Stock Units.
In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation and the Company is not in a position
to assure Participant of any particular result. Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws of
Participant’s country may apply to his or her situation.
Finally, if Participant is a citizen or resident of a country other than the one
in which Participant currently is working or transfers to another country after
the grant of the Restricted Stock Units, or is considered a resident of another
country for local law purposes, the information contained herein may not be
applicable to Participant in the same manner. In addition, the Company, in its
discretion, will determine the extent to which the terms and conditions
contained herein will apply to Participant under these circumstances.
[JURISDICTION-SPECIFIC COUNTRY ADDENDA TO BE INSERTED IF/AS APPROPRIATE]

